OPINION — AG — ** ARCHITECTS ** WHILE A BOARD OF EDUCATION (SCHOOL BOARD) MAY, WITHOUT BEING CRIMINALLY PENALIZED TO PERFORM ARCHITECTURAL SERVICES; NEVERTHELESS, ANY SUCH LICENSED PERSON SO EMPLOYED AND WHO PERFORMS SUCH SERVICES WOULD BE GUILTY OF A VIOLATION OF 59 O.S.H. 45.4, IF HE PRACTICES OR HOLDS HIMSELF OUT AS AUTHORIZED TO PRACTICE ARCHITECTURE AS DEFINED IN 59 O.S.H. 45.3, AND MAY BE SUBJECT TO PENALITIES — ONE OR MORE — AS PROVIDED BY 59 O.S.H. 45.22. BUT IF SUCH SERVICES ARE PERFORMED BY A LICENSED ARCHITECT, OR BY A PROFESSIONAL ENGINEER, AND SUCH SERVICES ARE MERELY INCIDENTAL TO THE PRACTICE OF PROFESSIONAL ENGINEERING, THEN THE PERSON SO ENGAGED THEREIN WOULD NOT BE SUBJECT TO SUCH PENALITIES. IN OTHER WORDS, A PERSON WHO UNDERTAKES THE PERFORMANCE OF, AND DOES PERFORM ANY SUCH SERVICES CONSTITUTING THE PRACTICE OF ARCHITECTURE SHOULD EITHER BE A LICENSED ARCHITECT, OR A LICENSED PROFESSIONAL ENGINEER WHO UNDERTAKES TO PERFORM SUCH SERVICES MERELY AS AN INCIDENT TO THE PRACTICE OF PROFESSIONAL ENGINEERING.  (STATUTORY REQUIREMENTS, ELIGIBILITY, DEFINITION, DUTIES) CITE: 59 O.S.H. 45.1, 59 O.S.H. 412, 70 O.S.H. 2(A), OPINION NO. FEBRUARY 27, 1954 — HODGE, 59 O.S.H. 45.4 (J. H. JOHNSON)